Dismissed and Opinion Filed October 21, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01202-CR
                                       No. 05-15-01203-CR

                              SENRICK WILKERSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Brown
                                Opinion by Chief Justice Wright
       Senrick Wilkerson was convicted of sexual performance by a child and sexual assault of

a child. The convictions were affirmed on direct appeal, as were the appeals from the denial of

his motion for post-conviction DNA testing related to the convictions. Wilkerson v. State, Nos.

05-11-00061–00062-CR, 2012 WL 2877623 (Tex. App.––Dallas July 16, 2012, pet. ref’d)

(convictions); Wilkerson v. State, Nos. 05-14-00007–00008-CR, 2015 WL 139387 2015 WL
139387 (Tex. App.––Dallas Jan. 12, 2015, no pet.) (DNA). The Court now has before it

appellant’s “motion for appeal” to which is attached a copy of a “motion to enter nunc pro tunc

order” to correct inaccuracies in the judgments. Appellant asserts he filed the motion on

September 21, 2015. Appellant complains in the letter accompanying his notice of appeal that

the trial court does not respond to the motions he files.
       We note that the notice of appeal and the motion for nunc pro tunc judgment do not

contain the file-stamp of the Dallas County District Clerk’s Office. We received correspondence

from the Dallas County District Clerk stating that appellant did not file the documents with that

office. If a notice of appeal is filed with this Court, the date on which it is received will be

recorded and the notice will be sent to the trial court clerk. See TEX. R. APP. P. 25.2(c)(1). Rule

25.2(c)(1), however, does not apply to appellant’s motion for judgment nunc pro tunc. That

motion must be filed with the trial court. See TEX. R. APP. P. 23.1. Appellant may not file a

motion to correct the trial court’s judgment in this Court, nor may he use this Court as an

alternative filing office for documents directed to the trial court.

       Because appellant’s notice of appeal attacks no judgment or order over which we have

jurisdiction, we dismiss the appeals.




                                                       /Carolyn Wright/
Do Not Publish                                         CAROLYN WRIGHT
TEX. R. APP. P. 47                                     CHIEF JUSTICE
151202F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-01202-CR        V.                       Trial Court Cause No. F10-01183-J.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 21, 2015.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-01203-CR        V.                       Trial Court Cause No. F10-01184-J.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 21, 2015.




                                             –4–